DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed on October 3, 2022:
Claims 1, 3-9, 12, 14-15 and 17-19 are pending.  Claims 2, 10-11, 13 and 16 have been canceled as per Applicant’s request;
The drawing objection is withdrawn in light of Applicant’s remarks;
The 112 rejection to claims 7-8 is withdrawn in light of the amendment;
The 102 and 103 rejections to claims 7-8 stand;
The 112, 102 and 103 rejections to the remaining claims are withdrawn in light of the amendment;
The restriction requirement stands.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 10-19 in the reply filed on July 13, 2022 is acknowledged.  Claim 9 (Group II) remains withdrawn from consideration as to the non-elected invention.
Drawings
The drawings received July 13, 2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyler et al. (U.S. Patent Application No. 2016/0301117).
	As to claim 7, Tyler discloses a battery comprising a plurality of battery modules, each battery module comprising multiple cells 44, a battery housing 42 at least partially enclosing the battery modules and a temperature control unit (fins extending from base 80) thermally contacted with the battery housing 42 and a thermally conductive cavity filling compound 78 for thermally contacting the battery cells 42 with the temperature control unit (fins extending from base 80), the compound 78 arranged in a cavity between an outside of a given battery module array and an inside of the battery housing 42 and an inside of floor 80 (see Figs. 3-4 for Example).

    PNG
    media_image1.png
    274
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    360
    647
    media_image2.png
    Greyscale

	As to the battery further designed to be moved during insertion of the battery module into the battery housing, this language is held to be intended use relating to the method of assembling the battery.
While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
As to the method of inserting the batteries of claims 7-8, it is noted that claims 7-8 are directed to the battery rather than method.  Thus the claims have been interpreted as product-by-process claims.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
In the case of the instant invention, claims 7-8 are directed to the battery (product) and the manner of manipulating batteries during a method of inserting the batteries does not sufficiently distinguish the resultant battery of Tyler.
	As discussed above, the battery of Tyler reasonably anticipates the battery of claim 7 and thus anticipates the claimed battery.
	As to claim 8, the battery cells 42 are prismatic cells. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pryzbylski et al. (DE 102018101543A1) in view of Origuchi et al (U.S. Patent Application No. 2015/0340746).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
As to claim 7, Pryzbylski discloses a battery comprising a plurality of battery modules 3 (several battery modules as state in at least para. [0031]), a battery housing 2 (including side walls 7) at least partially enclosing the battery modules 3 and a temperature control unit 4 thermally contacted with the battery housing bottom and a thermally conductive cavity filling compound 5 for thermally contacting the battery modules 3 with the temperature control unit 5, the compound 5 arranged in a cavity between an outside of a given battery module 3 and an inside of the battery housing 2/7 (see Figs. 1 and 2A-2B for Example).
Pryzbylski then teaches that an ultrasonic actuator 6 (motorize shaker) is employed to shake the assembly so as to uniformly distribute the thermally conductive filling compound 5 (abstract, paras. [0031]-[0043]).  In essence, Pryzbylski teaches of a remarkably similar battery system, having both a temperature control unit and thermally conductive cavity filling compound which is the subjected to motorized shaking to improve distribution of the compound in the assembly.  In the embodiment in Fig. 1, the ultrasonic actuator 6 is further connected to a thrust bearing 9, the combination of which defines a machine that supplies motive power to the thixotropic paste, thus motorized.
Pryzbylski is silent regarding the number of cells in the battery modules (claims 1 and 7) or the shape of the cells (claim 8).
As to the number of cells in the battery modules being a plurality of cells in each (claims 1 and 7):
	Pryzbylski does teach that the battery comprises several battery modules.  In addition, Pryzbylski teaches that the invention is directed to battery carriers accommodating battery modules of electric vehicles (para. [0002]).
	It is highly conventional in the art to configure battery modules to include plural battery cells in each module as to provide a sufficient power output from a battery source for an electric vehicle (see Origuchi, figures and para. [0009]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to design the battery modules of Pryzbylski to have plural battery cells in each module as was conventionally known in the art (Origuchi) and such would have provided for a battery having sufficient power output to meet the load demand, such as for higher voltage loads including electric vehicles.
As to the shape of the cells being round cells and/or prismatic cells (claim 8):
Prismatic and round cells are also highly conventional battery shapes in the art.  Given the disclosure of Pryzbylski the application of the battery therein is to the electric vehicle art which has been conventionally known to employ arrays of prismatic and/or cylindrical (round) cells in such applications.  Furthermore Origuchi shows an array of battery modules 30 having an array of square or prismatic cells 50 therein.  The shape of the housing for the battery module of Origuchi is termed parallelepiped (para. [0049]).  , which would be understood by one of ordinary skill in the art to be prismatic.  
As there is nothing critical to the particular shape of the batteries, and as cylindrical and prismatic batteries used in battery modules for powering systems including electric vehicle systems have long since been conventional, it would have been well within the skill of the ordinary worker in the art at the time the claimed invention was made to employ such cell shapes as desired.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
As to the moving of the battery module in relation to a stationary battery housing during insertion is claimed, this language constitutes product-by-process type limitations.
Notably, the invention of claims 7-8 is to the battery itself and not a method of making the battery (see claim 1).  The shaking movement does not provide sufficient structural distinction from the invention of Pryzbylski.  Particularly when Pryzbylski then teaches that an ultrasonic actuator 6 (motorize shaker) is employed to shake the assembly so as to uniformly distribute the thermally conductive filling compound 5 (abstract, paras. [0031]-[0043]).  As Pryzbylski teaches of shaking the battery to uniformly distribute the conductive filling compound, the resultant product of Pryzbylski will result in the same battery of claims 7-8.
As to the method of inserting the batteries of claims 7-8, it is noted that claims 7-8 are directed to the battery rather than method.  Thus the claims have been interpreted as product-by-process claims.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
In the case of the instant invention, claims 7-8 are directed to the battery (product) and the manner of manipulating batteries during a method of inserting the batteries does not sufficiently distinguish the resultant battery of Pryzbylski in view of Origuchi.
Response to Arguments
Applicant's arguments filed October 3, 2022 have been fully considered but they are not persuasive.
Applicant appears to rely on the inclusion of the limitations claim 2 into both the method of claim 1 and the product of claim 7 as rendering both inventions allowable.  
However, the battery of claims 7-8 remain rejected for at least those reasons discussed above.
As to the method of inserting the batteries of claims 7-8, it is noted that claims 7-8 are directed to the battery rather than method of assembling a battery.  Thus the claims have been interpreted as product-by-process claims.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
In the case of the instant invention, claims 7-8 are directed to the battery (product) and the manner of manipulating batteries during a method of inserting the batteries does not sufficiently distinguish the resultant battery of either of Tyler or Pryzbylski in view of Origuchi as discussed above.
The claimed insertion method and shaking movement does not provide sufficient structural distinction from the invention of Tyler.  Particularly when Tyler teaches of a thermally conductive cavity filling compound 78 for thermally contacting the battery cells 42 with the temperature control unit (fins extending from base 80), the compound 78 arranged in a cavity between an outside of a given battery module array and an inside of the battery housing 42 and an inside of floor 80 (see Figs. 3-4 for Example).   The product-by-process does not sufficiently distinguish the battery therein to that of Tyler and does not define any particulars to the process (force and duration of shaking applied) to provide for any distinct battery to that of Tyler.  
Likewise, the insertion method and shaking movement does not provide sufficient structural distinction from the invention of Pryzbylski.  Particularly Pryzbylski teaches that an ultrasonic actuator 6 (motorize shaker) is employed to shake the assembly so as to uniformly distribute the thermally conductive filling compound 5 (abstract, paras. [0031]-[0043]) surrounding the batteries.  As Pryzbylski teaches of shaking the battery to uniformly distribute the conductive filling compound, the resultant product of Pryzbylski will result in the same battery of claims 7 and 8.
Therefore the battery of claims 7-8 remains rejected for at least those reasons discussed above.
Allowable Subject Matter
Claims 1, 3-6, 12, 14, 15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 has been amended to include the previously indicated allowable subject matter of claim 2 (see item 8a of the previous Office Action, incorporated herein).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725